 572DECISIONSOF NATIONALLABOR RELATIONS BOARDCutterDodge,Inc.andILWU Local 142. Case 37-CA-1879.14 February 1986DECISION AND ORDERBy MEMBERS DENNIS, JOHANSEN, ANDSTEPHENSOn 28 December 1982 Administrative LawJudge William L. Schmidt issued the attached deci-sion.The Respondent filed exceptions and a sup-porting brief, and the Charging Party filed amemorandum in opposition to the Respondent's ex-ceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.TheBoardhas considered the deci-sion and the record in light of the exceptions andbrief and has decided to affirm the judge's rulings,findings, 1, and conclusions2 and to adopt the rec-ommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, CutterDodge, Inc., Pearl City, Hawaii, its officers,agents, successors, and assigns, shall take the actionset forth in the Order.iThe Respondent has excepted to some of the judge's credibility find-ings.The Board's established policy is not to overrule an administrativelaw judge's credibility resolutionsunlessthe clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).We have carefully examined the record and find no basis for reversingthe findings.2 In agreeing with the judge's conclusions, we find that at the time theUnion requested recognition, the Respondent employed a substantial andrepresentative complement of its work force, a majority of which hadpreviously worked for the Respondent's predecessor in the appropriateunit.Thomas W. Cestare, Esq.,for the General Counsel.Randall Y. C. Ching, Esq. (Gary Y. Shigemura),of Hono-lulu,Hawaii, for the Respondent.Dwight Takamine Esq.,withHerbertR Takahashi,ofHonolulu, Hawaii, for the Charging Party.DECISIONSTATEMENT OF THE CASEWILLIAM L.SCHMIDT,AdministrativeLaw Judge.This matter, heard by me on November 4, 1982, at Hon-olulu,Hawaii, is based on a charge filed against CutterDodge, Inc. (Respondent) on April 1, 1982, by ILWULocal 142 (Union). The complaintwas issuedon behalfof the General Counsel by the Regional Director forRegion 20 and alleges that the Respondent violated Sec-tion 8(a)(1) and (5) of the National Labor Relations Act.Respondent's timely answer denies commission of the al-leged unfair labor practice.On the entire record, including my observation of thewitnesses who appeared before me at the hearing, andmy careful consideration of the posthearing briefs filedby the Respondent and the Charging Party, I make thefollowingFINDINGS OF FACT1. JURISDICTIONRespondent, a Hawaii corporation with an office and aplace of business located in Pearl City, Hawaii, is en-gaged in the business of selling and servicing automobilesand related products. Based on a projection of its oper-ations sinceabout February 3, 1982, at which time Re-spondent commenced its Pearl City operations, Respond-ent, in the course and conduct of those business oper-ations,will annually derive gross revenues in excess of$500,000. Since commencing its Pearl City operation,Respondent has purchased and received goods and sup-plies valuedin excessof $50,000 directly from supplierslocated outside the State of Hawaii. Based on the forego-ing, I find that Respondent is, and at all times materialhas been, an employer engaged in commerce or a busi-ness affecting commerce within the meaning of Section2(2), (6), and (7) of the Act.H. THE LABOR ORGANIZATIONRespondent admits that the Union is, and has been, alabor organization within the meaning of Section 2(5) ofthe Act,and I so find.-III.THE ALLEGED UNFAIR LABOR PRACTICEA. The FactsThe dispute here concerns Respondent's legal obliga-tion to recognize the Union as the collective-bargainingrepresentative of its parts and service department em-ployees after it purchased certain assets and assumed cer-tain obligations of an auto dealership known as PearlCity Chrysler, Plymouth and Dodge (Pearl City).The evidence discloses that the Union was selected ina Board-conducted election as the bargaining representa-tive for a unit comprised essentially of Pearl City's parts,service, and new car prep employees in April 1977.Thereafter, Pearl City and the Union entered into a col-lective-bargaining agreement which was effective by itsterms untilJanuary 31,1982.1In the latter part of 1981, representatives of Pearl Cityand the Respondent entered into negotiations for thepurpose of concluding the sale of Pearl City's auto deal-iTheunit reflected in the collective-bargaining agreement is as fol-lows:All fulltime and regular parttime employees,excluding all executives,professional employees,supervisors, automobile salesmen, outsideparts salesmen,dispatchers,confidential employees,industrial rela-tions and personnel department employees,watchmen,guards, stu-dents, and office clerical employees.I find the foregoing unit to be appropriate for the purposes of collectivebargaining within the meaning of Sec. 9(b) of the Act.278 NLRB No. 83 CUTTER DODGE, INC.ership to Respondent. These negotiations culminated in asigned buy-sell agreement on January 12, 1982. Underthis agreement, Respondent agreed to purchase certainassets of Pearl City and to assume certain lease obliga-tions for a significant portion of the real property usedby Pearl City in the conduct of its business operations. Infurtherance of this agreement, Respondent was granted afranchise by the Chrysler Corporation to sell Dodgeautomobiles.2On January 29, Pearl City closed its doors and on Feb-ruary 3, Respondent's auto dealership commenced busi-ness operations at the former Pearl City premises. Underthe buy-sell agreement,Respondent purchased PearlCity's inventory of Dodge autos and a substantial portionof Pearl City's parts inventory. In addition, Respondenthired the managers of the parts and service departmentswho had been employed by Pearl City and nine of theformer Pearl City employees in those departments. How-ever, as Pearl City's inventory of autos had already beenprepared for sale, the Respondent had no immediateneed for a new car prep operation. As a consequence,Respondent, employed none of Pearl City's new car prepemployees.3 Nevertheless, there is no dispute about thefact that a majority of the Respondent's parts and servicedepartment employees were former Pearl City employ-ees and that this condition continued to exist until thelastweek in April when Respondent began a new carprep operation of its own. Likewise, there-is little or nodispute about the fact that the Respondent's operationwas little other than a continuation of the Pearl City op-eration minus two lines of automobiles. None of the par-ties contend that Chrysler's "marketing decision" signifi-cantly altered the essential character of the operation.By letter dated February 5, the Union sought to haveRespondent recognize it as the bargaining representativefor the parts and service department. This letter was re-ceived by Respondent the following day. Geary testifiedthat he never responded in any fashion to the Union's re-quest. Both Geary and Arthur Ogden, Respondent's busi-nessmanager, testified that they believed' Respondentwas not legally obliged to recognize the Union because ithad not been a party to the collective-bargaining agree-ment and, in addition, the agreement had already expiredby the time Respondent commenced its operation. As noresponse had been received from the Respondent, theUnion filed the charge in this case on April 1.As noted above, in the latter part of April Respondentcommenced its new car prep department. At the heart ofRespondent's claim is the assertion by Geary and Ogdenthat the timing of the beginning of the new car prep op-erationwas linked to the Respondent's receipt of autospurchased from Chrysler after it went into business andthe need to prepare these autos for sale. However, theirassertion in this regard is not consistent with other objec-tive evidence which shows that the Respondent began2Pearl Cityheld a franchise to sell Chrysler, Dodge, and Plymouthautos. Respondent General Manager William R. Geary described the de-cision byChrysler tofranchise only aDodgedealership for Respondentas a "marketing decision" by Chryslerdesigned to buttress other fran-chises on Oahu,aThe evidence discloses that at least two other Pearl City unit em-ployees were not retained.One was a driver and the other was a clerk.573receiving autos which it purchased from Chrysler asearly as March 30. In addition, Respondent purchasedabout 25 automobiles "off the dock" prior to its new carprep operations which also required customer prepara-tion.Altogether,Ogden estimated that 30 or 35 autoswere purchased by the Respondent which required prep-aration for sale before it employed individuals to performthiswork. The prep operations on these autos were per-formed either by independent contractors or CutterFord, a related enterprise.Nevertheless, when Respondent decided to do its ownnew car prep operations, it hired four additional employ-ees over the next 2-month period. Three appear to havebeen hired between April 23 and 27. None of Respond-ent's new car prep employees had worked for Pearl City.With the addition of these individuals to Respondent'scomplement of parts and service employees, the formerPearl City employees ceased to constitute a majority ofthe unit. This condition continued until approximatelyJuly 8, when Respondent ceased its new car prep oper-ations for business reasons and employees performingthis'work were laid off. Thereafter, Respondent's newcar prep services were performed by a Chrysler subsidi-ary on the mainland. Following the layoff of the new carprep employees, a majority of Respondent's part andservice staff was once again former Pearl City employeesand this condition continued to exist until additional unitemployees were laid off for lack of work about 2 weeksprior to the hearing.B. Concluding FindingsBecause Respondent continued to operate essentially asimilar enterprise (an automobile dealership) from thesame location serving the same customer area and manyof the same customers utilizing several of the same super-visory personnel as its predecessor, Pearl City, Respond-ent meets most of the classical criteria of a successor em-ployer.Miami Industrial Trucks, 221NLRB 1223 (1975);Alliance Industries,198NLRB 646 (1972);Border SteelRolling Mills,204 NLRB 814 (1973). If, in addition to theforegoing, it is determined that a majority of Respond-ent's employee complement in the certified or historical-ly recognized unit were drawn from its predecessor'swork force, then Respondent would have no basis todoubt the Union's representative status and would beobliged, absent unusual circumstances, to recognize theUnion, on request, as -the representative of its employeesin the appropriate unit. In making this determination, theBoard typically looks. to the union's representative statusat the time that it requests recognition.Hudson River Ag-gregates,246 NLRB 192 (1979);First Food Ventures,229NLRB 1228 (1977);Danker Clock Co.,211 NLRB 719(1974);Spruce-Up Corp.,209 NLRB 194 (1974). Howev-er, courts have held that a labor organization's represent-ative status should be, determined when the successor hasemployed a "full complement"' of employees in the unitforwhich the labor organization 'seeks recognition.NLRB v. Burns Security Services,406 U.S. 272, 294-295(1972);Pacific Hide & Fur Depot v. NLRB,553 F.2d 609(9th Cir. 1977). 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe dispute in this case focuses narrowly on the ques-tion about when Respondent employed a "full comple-ment" of employees in the unit for which the Unionsought to be recognized, namely, the historical unit inwhich it was certified in 1977. Following the usual ap-proach taken by the Board, the General Counsel and theCharging Party assert that it is appropriate to examinethe Union's represetative status at the time the Union re-quested recognition. By contrast, Respondent believesthat it was privileged in refusing to bargain with theUnion at that time because it had not yet employed a fullcomplement of unit employees and did not do so untilthe end of April when it activated. its new car prepara-tion department.Once that department commenced oper-ation,Respondent asserts that the Union lacked "majori-ty" status because a majority of its employees betweenthe last week in April and the first week of July had notpreviously been employed by Pearl City, its predecessor.In a recent case dealing with this issue, the 10th Cir-cuit observed:The process of identifying a full complement thusinvolves balancing the objective of insuring maxi-mum employee participation in the selection of abargaining agent against the goal of permitting em-ployees to be represented as quickly 'as possible. Itwould be ludicrous to postpone defining a full com-plement until the successor of a small' enterprise hasachieved the status of a multibillion dollar interna-tional corporation. But it could also be inappropri-ate to precipitately point to a full complement as ex-isting at the moment a successor assumes operationof an essentially moribund predecessor.NLRB v. Pre-Engineered Building Products,603 F.2d 134,136 (10th Cir. 1979). In my judgment it would be inap-propriate to strike the balance involved in the instantcase in favor of delaying the determination of theUnion's majority status until such time as Respondentcommenced its own new car preparation operations.Unlike thesituationfound inPacific Hide & Fur,supra,orPre-Engineered Building Products,supra, Respondent'sdecision to even utilize a new car preparation depart-ment was clearly a tentative one from the outset. Thus,the objective evidence in this case establishes-contraryto Respondent's assertion-that it had a need for a newcar preparation operationsubstantially before the end ofApril when it finally decided to hire employees for thatpurpose.Where, as here, the evidence shows that itbegan receiving autos it ordered from Chrysler in lateMarch and purchased other autos "off the dock" whichrequired preparation for ' sale before that, it is resonableto infer Respondent was entertaining some doubt even atthis time about the efficacy of having its own new carprep department. Moreover, the availability of this serv-ice from outside contractors and another related enter-prise further serves to factually distinguish the circum-stances here from those in the foregoing cases relied onby Respondent. Hence, any conclusion that Respondenthad not yet employed a full complement of the employ-ees at the time the Union sought recognition would serveonly to deprive already represented employees of theservices guaranteed by the Act for an inordinate period.For thesereasons,it is concluded on the basis of therecord before me that at the time Respondent receivedthe Union's demand for recognition, it had employed allthe unit employees it intended to employ for the forseea-ble future and that it was not privileged "in refusing theUnion's request at that time. By doing so, Respondentviolated Section 8(a)(1) and (5) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe unfair labor practices engaged in by Respondentoccurring in connection with its operations described insection I, above, have a close, intimate, and substantialrelationship to trade, traffic, and commerce among theseveral States and tend to lead to labordisputesburden-ing and obstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondentengaged inunfair laborpractices within the meaning of Section 8(a)(1) and (5) ofthe Act, the recommended Order will require Respond-ent to cease and desist and to take such affirmativeaction as will effectuate the policies of the Act.On the basis of the foregoing, and on the entire recordin thiscase, I make the followingCONCLUSIONS OF LAW1.Respondent is an employer within themeaning ofSection 2(2)of the Actand is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organizaiton within the mean-ing of Section 2(5) of the Act.3.Respondent is Pearl City's successor.4.All full-time and regular part-time employees of Re-spondent excluding all executives, professional employ-ees, supervisors, automobile salesmen, outside parts sales-men, dispatchers, confidential employees, industrial rela-tions and personnel department employees, watchmen,guards, students, and office clerical employees constitutea unit appropriate for collective bargaining.5.At all material times the Union has represented amajority of the employees in theunitset forth in Conclu-sionof Law 4, above.6.By failing and refusing to recognize and bargainwith the Union as the collective-bargaining representa-tive of the employees in the unit set forth in Conclusionof Law 4, above, Respondent has engaged in, and is en-gaging in, an unfair labor practice within the meaning ofSection 8(a)(5) and(1) of the Act.7.The unfair labor practice engaged in by Respond-ent, as set forth in Conclusion of Law 6, above, affectscommerce within the meaning of Section 2(6) and (7) ofthe Act. CUTTER DODGE, INC.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed4ORDERThe Respondent, Cutter Dodge, Inc., Pearl City,Hawaii, its officers, agents, successors, and assigns, shall1.Cease and desist from(a)Failing or refusing to recognize ILWU Local 142,as the collective-bargaining representative of its employ-ees in the following appropriate unit:All fulltime and regular parttime employees ofCutter Dodge, Inc.; excluding_ all executives, profes-sional employees, supervisors, automobile salesmen,outside parts salesmen, dispatchers, confidential em-ployees, industrial relations and personnel depart-ment employees, watchmen, guards, students, andoffice clerical employees.Or failing or refusing to bargain with the labor organiza-tion respecting rates of pay, wages, hours, or other termsor conditions of employment of its employees in theaforesaid appropriate unit.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights to self-organization, to form, join, or assist labororganizations, to bargain collectively through representa-tives of their own choosing, or to engage in other con-certed activities for the purpose of collective bargainingor other mutual aid or protection as guaranteed in Sec-tion 7 of the National Labor Relations Act, or to refrainfrom any or all such activities, except to the extent thatsuch right may be affected by an agreement requiringmembership in a labor organization as a condition of em-ployment in conformity with Section 8(a)(3) of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)On request, bargain with ILWU Local 142, as thecollective-bargaining representative of the employees inthe aforesaid appropriate unit respecting rates of pay,wages, hours, or other terms or conditions of employ-ment and, if an understanding is reached, embody thatunderstanding in a signed agreement.(b) Post at its premises in Pearl City, Hawaii, copies ofthe attached notice marked "Appendix."5 Copies of the4 If no exceptions are filed as provided by Sec 102.46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall, as provided in Sec 102.48 of theRules,be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.5 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of theNationalLaborRelations Board."575notice, on forms provided by the Regional Director forRegion 20, after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material.(c)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing before an administrative law judge, atwhich all parties had the opportunity to present evidenceand arguments, it has been decided that we have violatedthe NationalLaborRelations Act in connection with ourfailure to recognize and bargain withILWU Local 142concerning certain employees in our parts and servicedepartments.We have,therefore,been ordered to postthis notice and carry out its terms.WE WILL NOT refuse to recognize or bargain withILWU LOCAL142 as your union about your rates ofpay, wages,working hours,and other matters connectedwith your work.WE WILL NOTin any like or related manner interferewith,restrain,or coerce you in the exercise of yourrights to self-organization,to form,join,or assist labororganizations,to bargain collectively through representa-tives of their own choosing,or to engage,in other con-certed activities for the purpose of collective bargainingor other mutual aid or protection,as guaranteed in Sec-tion 7 of the National Labor Relations Act, as amendedor to refrain from any or all such activities,except to theextent that such right may be affected by an agreementrequiring membership in a labor organization as a condi-tion of employment in conformity with Section 8(a)(3) ofthe Act.WE WILL,ifwe are asked to do so byILWU LOCAL142, recognize and bargain with it as your union aboutyour rates of pay,wages, working hours,and other mat-ters connected with your work.If we come to an agree-ment about any of these things withILWU LOCAL 142,WE WILLput that agreement in writing and, sign it.CUTTER DODGE, INC.